We are of the opinion that the principies of decision in Whipple v. New York, New Haven & Hartford Railroad Co., Crandall v. New York, New Haven & Hartford Railroad Co., ante, p. 587, 594, are decisive of the right of the plaintiff to maintain his action.
We think, however, that the damages awarded are excessive. The deceased was twenty-two years of age. The sums which the plaintiff had received from him had been almost wholly while he was living at home, and during his minority. We do not think that the probability of the continued receipt of moneys by the plaintiff from the deceased, when it is considered that he had attained his majority and left home, and that he was but one of a family of eight children, was sufficiently great to warrant so large a verdict as $5000. We therefore grant a new trial unless the plaintiff will consent to reduce the verdict to $3,500, and take judgment thereon for that amount.